 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
KEN EASTERLING, )
)
Plaintiff, )
)
v. )
)
U.S. BANK, NATIONAL ASSOCIATION, )
)
Defendant. ) Civil Action No. 3218-CV-2528-C-BH

QRBR

Before the Court are the Findings, Conclusions, and Recornmendation of the United
States Magistrate Judge advising that Plaintiff Ken Easterling’s Request for Clerk’s Entry of
Default Judgrnent Due to Mistake, Error or lnadvertence, and Default Judgment under Federal
Rule of Civil Procedure 55 should be denied. The parties have failed to tile any objections and
the time to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recornrnendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiff Ken Easterling’s Motion for Entry of Default and Default Judgment, filed
January 22, 2019, is hereby DEN/I¢ED.

so oRDEREDthiS *O day ofFebruary, 2019

     

\S`EN SAM CUM _//
RUNIT STATES DIS/RI T JUDGE

 

